                                                                     FILED
                                                            2019 Mar-04 PM 01:52
                                                            U.S. DISTRICT COURT
                UNITED STATES DISTRICT COURT                    N.D. OF ALABAMA

           FOR THE NORTHERN DISTRICT OF ALABAMA
                      MIDDLE DIVISION

JOHN THOMAS MILLER,       )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00180-LCB-JEO
                          )
JEFFERSON DUNN, et al.,   )
                          )
          Defendants.     )

MICHAEL STANLEY TOWNSEL, )
                         )
         Plaintiff,      )
                         )
v.                       )     Case No. 4:17-cv-00516-LCB-JEO
                         )
JEFFERSON DUNN, et al.,  )
                         )
         Defendants.     )

WILLIAM CASEY,            )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00563-JEO
                          )
KIM THOMAS, et al.,       )
                          )
          Defendants.     )

ANTHONY ZELLER,           )
                          )
          Plaintiff,      )
                          )
v.                        )    Case No. 4:17-cv-00564-KOB-JEO
                          )
KIM THOMAS, et al.,       )
                          )
          Defendants.     )
MICHAEL MCGREGOR,                         )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )      Case No. 4:17-cv-00593-LCB-JEO
                                          )
JEFFERSON DUNN, et al.,                   )
                                          )
              Defendants.                 )

                                         ORDER

       The court has conducted two telephone conference calls with counsel on the

following motions: Docs. 89 & 92 in 4:17-cv-180-LCB-JEO; Docs. 71 & 74 in

4:17-cv-0516-LCB-JEO; and Docs. 74 & 77 in 4:17-cv-593-LCB-JEO.1 As a

result, it is hereby ORDERED:

       1.     The parties are to arrange the deposition of former Commissioner

              Billy Sharp at a mutually agreeable time and place after he has been

              provided counsel by the Office of the Attorney General of the State of

              Alabama;

       2.     Counsel for the defendants are to produce any relevant documents

              concerning former Associate Commissioner Grant Culliver’s 2015

              demotion and reinstatement by Commissioner Jefferson Dunn or a

              certification that the requested records and documents do not, to the

              best of their knowledge, exist or are not within their client’s custody




1. These motions concern (1) discovery matters involving former Associate Commissioner Grant
Culliver and (2) the need to extend various deadlines in all of the listed cases.
               and control;2

       3.      The motion concerning discovery regarding other alleged misconduct

               by Culliver (e.g., Doc. 89 in 4:17-cv-180-LCB-JEO) will be addressed

               separately in a subsequent order;

       4.      The motion concerning discovery regarding other alleged misconduct

               by Culliver (e.g., Doc. 89 in 4:17-cv-180-LCB-JEO) will be

               STAYED until May 1, 2019, with the consent of the parties;

       5.      The motion to extend various deadlines (e.g. Doc. 92 in 4:17-cv-180-

               LCB-JEO) will be addressed at a later date;

       6.      The motion concerning the lack of email production by the defendants

               (e.g., Doc. 97 in 4:17-cv-180-LCB-JEO) will be addressed

               separately;3 and

       7.      Additional scheduling and proceedings concerning these motions will

               be addressed in the next status conference call4 on March 5, 2019, at

               10:00 a.m.5




2. During the call, counsel for the defendants identified eleven emails that were located.
However, none appear to be relevant. That matter should be addressed by the parties, if
necessary.

3. That motion is proceeding under a separate briefing order.

4. The call-in number is 888-808-6929 and the pass code is 5917763.

5. During this call, counsel should be prepared to discuss next steps if the matters are not
resolved, including the production of a privilege log (attorneys’ eyes only), additional briefing,
and the need for an evidentiary hearing.
DONE and ORDERED, this the 4th day of March, 2019.


                           ___________________________
                           JOHN E. OTT
                           Chief United States Magistrate Judge
